In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0296V
                                       Filed: June 12, 2015
                                           Unpublished

****************************
NADARA SHIVES,             *
                           *
               Petitioner, *                                Ruling on Entitlement; Concession;
                           *                                Influenza (“flu”) Vaccine; Shoulder Injury
v.                         *                                Related to Vaccine Administration
                           *                                (“SIRVA”); Special Processing Unit
                           *                                (“SPU”)
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
****************************

Lauren E. Faga, Conway Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

       On March 23, 2015, Nadara Shives filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of an influenza (“flu”)
vaccination on September 20, 2013, petitioner suffered a right shoulder injury related to
vaccine administration (“SIRVA”). The case was assigned to the Special Processing
Unit of the Office of Special Masters (“SPU”).

       On June 11, 2015, respondent filed her Rule 4(c) report [“Respondent’s Report”],
in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 4. Specifically, respondent “concluded that a preponderance of
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
the evidence establishes that petitioner’s injury is consistent with a [SIRVA], and that
[the] injury is not due to factors unrelated to her September 20, 2013, flu vaccination.”
Id. at 3. Respondent stated that “in light of the information contained in petitioner’s
medical records, [she] has concluded that petitioner’s right shoulder injury is
compensable as a ‘caused-in-fact’ injury under the [Vaccine] Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.


                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master




                                             2